Judge COYTE
dissenting:
I respectfully dissent.
The events here at issue began when the Department of Highways announced promotional examinations for three positions within the Department: Highway Maintenance I, II, and III. The qualifications for the Highway Maintenance I position were substantially lower than those for the other two positions. The hearing officer found, on supporting evidence, that the Superintendent I classification is intended as something of an apprentice level for the Superintendent II and Superintendent III classifications, which are journeyman level.
In other words, the design of the three levels contemplates that a certain amount of on-the-job training for the higher classifications will occur at the Superintendent I classification.
The prerequisite for applying for the Superintendent I position is two years’ experience as a Senior Highway Maintenance Supervisor. To apply for Superintendent II or III, the applicant must have four years’ experience as a senior Highway Maintenance Supervisor, or two years as Superintendent I.
Cunningham was not qualified to take the test for Superintendent II or III. Consequently, he should not have been allowed to take the test and should not have been graded on the questions pertaining to those positions. However, he was permitted to participate fully in the examination.
It is conceded that questions were asked, especially in the oral exams, which were not job-related to, nor in the specifications for, the position of Superintendent I. One major element of the job classification specifications of Superintendent II and III is that these classifications require a high level of responsibility in budget matters and considerable knowledge of the budget system. And, from the record, it appears that Cunningham failed to pass the test because of his failure to address adequately one of the two “budget” questions on the test.
Under this set of circumstances, it is apparent that each applicant taking this test for Superintendent I position was equally disadvantaged. Each position required different skills and responsibilities, yet all applicants were given the same examination and promotions were made from the results of this examination. The test given to Cunningham was essentially upgraded from Superintendent I to Superintendent II and III.
In my view, the evidence does not support the charge that Cunningham was discriminated against because of his race.
The fact that in 1977 the Department was found to have discriminated against him is not probative concerning his present charge of racial discrimination. Likewise, as found by the hearing officer, the evidence does not support the charge of racial discrimination by either the disparate treatment or the disparate impact theory. Nor do I consider the incidents cited by the majority as being supportive of the hearing officer’s finding of racial discrimination.
Indeed, in my view, by concluding that discrimination may be inferred from the fact that white males drafted and administered the test the majority itself is impugning the character of a group on an invidious basis.
*1386Thus, I find nothing in the record to support the charge of any racial discrimination against Cunningham.
All applicants taking the test for position Superintendent I were placed at a similar disadvantage by being given a test requiring knowledge beyond the skill and ability to perform the duties of that position. Thus, such applicants should be accorded a re-examination under a test designed for the Superintendent I position, but I find no basis for an order directed at rectifying any racial discrimination against Cunningham or others. Hence, I would reverse the order in its entirety.